1    LANE & NACH, P.C.
2    2001 E Campbell Avenue
     Suite 103
3    Phoenix, AZ 85016
     Telephone No.: (602) 258-6000
4    Facsimile No.: (602) 258-6003

5    Michael P. Lane – 007435
     Email: michael.lane@lane-nach.com
6
     Attorneys for Dale D. Ulrich, Trustee
7
                        IN THE UNITED STATES BANKRUPTCY COURT
8
                                 FOR THE DISTRICT OF ARIZONA
9    In re:                                             (Chapter 7 Case)
10
     SHERRY LEE ANNE RAYMOND,                           No. 2:17-bk-12195-DPC
11
                                                        TRUSTEE’S MOTION FOR ORAL
12                                                      EXAMINATION PURSUANT TO
                     Debtor.                            FEDERAL RULE OF BANKRUPTCY
13                                                      PROCEDURE 2004

14
              Dale D. Ulrich, Trustee, by and through his undersigned counsel, herein moves this Court
15
     for an Order directing Sherry Lee Anne Raymond to appear for examination under oath pursuant
16

17   to Federal Rule of Bankruptcy Procedure 2004.            For his Motion, Dale D. Ulrich, Trustee,
18   respectfully represents as follows:
19
              1. Sherry Lee Anne Raymond (“Debtor”) filed her Voluntary Petition under Chapter 7
20
     of Title 11 on October 13, 2017.
21

22            2. Dale D. Ulrich is the duly appointed and acting trustee in this case (“Trustee”).
23            3. Trustee desires to examine Debtor as to acts, conduct, property, liabilities and financial
24
     condition, among other matters which would affect this estate and its administration.
25
              4. A motion and order for a Rule 2004 examination may be made and granted ex parte,
26

27   see Advisory Committee Note to Rule 2004, and without notice to examinee. In re Good Hope
28


 Case 2:17-bk-12195-DPC          Doc 30 Filed 02/08/19 Entered 02/08/19 10:14:02             Desc
                                  Main Document    Page 1 of 3
 1   Refineries, Inc., 9 B.R. 421, 422 (Bankr. D. Mass. 1981). Both the debtor and "third parties" are
 2
     vulnerable to the extensive discovery the rule permits. In re Wilcher, 56 B.R. 428, 434 (Bankr.
 3

 4   N.D. Ill. 1985). The examination may include questions concerning the liabilities and financial

 5   condition of the debtor or any matter which may affect the administration of the estate. The scope
 6
     of the inquiries is determined by the relevance of the information sought to the continued
 7
     administration of the bankruptcy estate. In re Cinderella Clothing Industries, Inc., 93 B.R. 373,
 8

 9   378-9 (Bankr. E.D. Pa. 1988).

10          5. Trustee has considered the requirements of F.R.B.P. 2004(e) and determined that the
11
     Debtor resides not more than 100 miles from the place of the examination.
12
            WHEREFORE, Dale D. Ulrich, Trustee respectfully requests that this Court issue its
13

14   Order directing Sherry Lee Anne Raymond to appear at the offices of Lane & Nach, P.C., 2001

15   East Campbell, Suite 103, Phoenix, Arizona 85016, for an electronically recorded oral
16
     examination on a date and time agreeable to the parties or, if upon notice, after not less than 28
17
     days’ notice.
18

19          RESPECTFULLY SUBMITTED this 8th              day of February, 2019.

20                                      LANE & NACH, P.C.
21
                                        By     /s/ MPL 007435
22                                             Michael P. Lane
                                               Attorneys for Trustee
23
     COPY of the foregoing mailed:
24
     Sherry Lee Anne Raymond
25   19212 N. 17th Ave.
     Phoenix, AZ 85027
26   Debtor/pro se

27
28
                                                 2
 Case 2:17-bk-12195-DPC        Doc 30 Filed 02/08/19 Entered 02/08/19 10:14:02           Desc
                                Main Document    Page 2 of 3
 1   Delivered via electronic notification to:
 2
     Office of U.S. Trustee
 3   230 North First Avenue
     Phoenix, AZ 85003
 4   Email: Patty.Chan@usdoj.gov

 5   By /s/ Sheila Rochin
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                  3
 Case 2:17-bk-12195-DPC         Doc 30 Filed 02/08/19 Entered 02/08/19 10:14:02   Desc
                                 Main Document    Page 3 of 3
